Citation Nr: 0636849	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-22 568A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for deformity of the right index finger with 
osteomyelitis (infection) and tissue loss.

2.  Entitlement to § 1151 compensation for arm scars due to 
intravenous injections.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2000 decision by the RO in Reno, Nevada.

The veteran also appealed an additional claim for service 
connection for schizophrenia secondary to his right index 
finger deformity.  But he withdrew this claim in a December 
2001 statement from his representative.  38 C.F.R. § 20.204 
(2006).

The Board twice remanded this case for further development 
and consideration, initially in November 2002 and again in 
November 2003.

The initial remand was to schedule the veteran for a travel 
Board hearing, which he had in February 2003 at the RO in Las 
Vegas (since that office was conducting these proceedings for 
the satellite Reno office).

Unfortunately, for the reasons discussed below, this case 
again must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In regards to the veteran's petition to reopen the claim for 
§ 1151 compensation for the right index finger deformity, the 
U. S. Court of Appeals for Veterans Claims (Court) has issued 
a decision during the pendency of this appeal holding that, 
in the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen this claim as determined by the evidence 
of record at the time of the previous final denial.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.

Here, the VCAA letters that were issued discussed the 
evidence necessary to establish a claim for service 
connection as well as the evidence necessary to establish 
entitlement to § 1151 compensation.  A § 1151 claim is akin 
to a claim for service connection in the sense that, if the 
§ 1151 claim is granted, the additional disability at issue 
is treated as if it was service connected.  But more 
importantly, leaving that aside, the letters sent neglected 
to define new and material evidence and, moreover, failed to 
discuss what specific evidence would be necessary to satisfy 
the elements that were found insufficient in the previous 
denial.  The veteran must receive this notice before deciding 
his appeal.

And as for his other § 1151 claim, the veteran is contending 
he has scars on his right arm from intravenous (IV) 
injections he received during October 1993 surgery at a VA 
hospital while having his right index finger irrigated and 
debrided, followed by full-thickness skin graft from the 
hypothenar eminence.



In the most recent November 2003 remand, the Board, among 
other things, ordered a medical examination to determine 
whether it was at least as likely as not that any residual 
scarring on the veteran's right arm, near the elbow, was a 
necessary consequence of the administration of an anesthetic 
during the VA surgery in 1993 or, alternatively, whether the 
scarring was due to his documented use of illegal IV drugs 
since service.  See 38 U.S.C.A. § 5103A(d) (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).

In a May 2005 report, the designated VA examiner diagnosed 
the veteran 
with well-healed skin lesions of the right forearm with three 
small, mildly deep pigmented areas of skin without 
neurological or mechanical deficit.  The examiner then 
commented that the deep pigmented areas in the forearm were 
due to needle insertion in the veteran's veins of his right 
forearm during the course of treatment for his right index 
finger in 1993.  The examiner found no evidence of IV drug 
use.  

While this statement seemingly indicates a connection between 
the right index finger surgery and the insertion of the IV in 
1993, the VA examiner failed to state whether insertion of 
the IV - even if subsequently resulting in skin lesions on 
the right forearm, was itself an act of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault by the attending VA clinician.  The examiner 
must also determine whether there is actual additional 
disability and, even if there is, this additional disability 
must be due to an event that was not reasonably foreseeable.  
So an addendum opinion is needed from this examiner or 
another who is equally qualified to make these important 
determinations.

Accordingly, this case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice that  explains what constitutes 
new and material evidence and specifies 
the type of evidence necessary to 
satisfy the elements of the underlying 
claim which were found insufficient in 
the previous denial, according to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  If possible, ask the same VA 
physician who prepared the May 2005 
examination report (or another 
physician who did not participate in 
the veteran's care in 1993) to review 
the claims file and respond to the 
following questions and discuss the 
rationale for the opinion provided:

a) was the IV insertion, which resulted 
in skin lesions on the veteran's right 
forearm, an act of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar fault on the 
part of VA in relation to the October 
1993 right index finger surgery?  

b) is there additional disability as a 
result of that IV insertion?

c) if there is, is the proximate cause 
of the additional disability due to an 
event not reasonably foreseeable?

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


